TAX PAYMENT COMPENSATORY AGREEMENT

This Tax Payment Compensatory Agreement (the “Agreement”) is entered into as of
the 30th of May, 2007, by and between ENSCO International Incorporated and Paul
Mars.




WHEREAS, Paul Mars (“Employee”) has been employed by ENSCO International
Incorporated and/or its subsidiaries (“ENSCO”) since June of 1998, including
several years of initial employment in the United Kingdom, and




WHEREAS, it came to ENSCO’s attention that it had failed to remit and report
certain income of Employee in the United Kingdom derived from equity granted to
him by ENSCO in the form of non-qualified stock options and restricted stock,
and




WHEREAS, ENSCO has entered into an agreement with the taxation authorities in
the United Kingdom, including HM Revenue & Customs (“HMRC”), addressing payment
of certain sums for taxation due (PAYE and NIC) in respect of Employee income
derived from or attributed to stock options and restricted stock prior to April
5, 2005, as more fully described herein, and




WHEREAS, the total sum to be paid to the UK taxation authorities by ENSCO in
Pounds Sterling in respect of Employee income derived from or attributed to
stock options and restricted stock prior to April 5, 2005, as more fully
described herein, amounts to approximately Eight Hundred Sixty Thousand Dollars
(U.S. Dollars $860,000), and




WHEREAS, following due consideration and consultation with their respective
legal and tax advisors, ENSCO and Employee have agreed upon a fair and equitable
compromise compensatory arrangement as specified herein.




NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, ENSCO and Employee have agreed to enter into this Agreement to
memorialize the agreed resolution and compensatory arrangements related to UK
taxation on Employee income derived from the stock option and restricted stock
awards listed in Attachment A to this Agreement, which awards shall be referred
to herein as the “Designated Equity Awards”, as follows:




1.

Immediately upon mutual execution and delivery of this Agreement, Employee shall
pay ENSCO the amount of Five Hundred Sixty Thousand Seven Hundred Seventy-Four
Dollars and Two Cents (U.S. Dollars $560,774.02) in full and final settlement
and complete satisfaction of all claims of ENSCO against Employee in respect of
taxation associated with the Designated Equity Awards.




2.

In consideration of the payment of said amount by Employee, ENSCO shall promptly
remit payment to the U.K. taxation authorities in the amount of approximately
Eight Hundred Sixty Thousand Dollars (U.S. Dollars $860,000) as aforesaid and
agrees that the Employee shall not have any further liability to ENSCO in
relation to such payment or taxation associated with the Designated Equity
Awards, except as respects any benefits which may be derived from tax credits as
provided in Paragraph 4 below.














3.

In further consideration of the aforesaid payment, ENSCO shall hold harmless,
defend, release and indemnify Employee against any and all claims and liability
which may be imposed upon Employee by the taxation authorities of the United
Kingdom and/or of the United States of America in respect of the Designated
Equity Awards, including without limitation any such liability arising from
Employee being a resident of the UK prior to April 1, 2003, and any resulting
imputed income by reason of this Agreement, inclusive of interest or penalties
associated therewith.  Any such indemnification payment shall, to the extent
necessary to offset any taxes imposed thereon, be fully grossed-up so that the
net effect upon Employee is tax neutral.




4.

If and to the extent Employee derives any benefit by way of foreign tax credits
on his U.S. or other income tax returns, including amended returns, in relation
to any and all of the sums which are to be paid to the taxation authorities in
the United Kingdom or the United States of America in respect of the Designated
Equity Awards or any other aspect of this Agreement (including the aforesaid
indemnification), upon realization of the benefit of any such foreign tax
credits Employee shall promptly remit to ENSCO the net after-tax value of the
benefit derived by Employee in respect thereof.  For purposes of determining
whether any such benefits relating to foreign tax credits have been received by
Employee, ENSCO shall be entitled to have an independent accounting firm review
Employee’s past, current and future U.S. or other income tax returns, including
amended returns, for a period of up to five (5) years following the effective
date of this Agreement.




5.

The parties acknowledge that the terms of this Agreement and the Agreement
itself may be subject to public reporting disclosure by ENSCO under applicable
laws, rules and regulations.




6.

This Agreement is made and shall be deemed performed in Dallas, Texas, United
States of America, and shall be enforced, governed, and interpreted pursuant to
the laws of the State of Texas.




7.

Should any provision(s) of this Agreement be declared or determined by any court
to be illegal or invalid, the validity of the remaining provisions or terms
shall not be affected and the illegal or invalid provision(s) shall be deemed to
be deleted herefrom.




8.

This Agreement sets forth the entire agreement between the parties, and
supersedes any and all earlier agreements or understandings, written or oral,
between the parties pertaining to the subject matter of this Agreement.  The
Agreement may not be modified or amended except in writing signed by both of the
parties.  For the avoidance of doubt, this Agreement shall survive if Employee’s
employment with ENSCO should terminate.














9.

All notices or other communications required or permitted by this Agreement
shall be in writing and shall be delivered by hand or mailed by registered or
certified mail, return receipt requested, as follows:




To ENSCO:




ENSCO International Incorporated

500 N. Akard St., Suite 4300

Dallas, TX  75201

Attn:  Vice President – Human Resources and Security

To Employee:




Paul Mars

c/o ENSCO International Incorporated

500 N. Akard St., Suite 4300

Dallas, TX  75201




Either party may change its address as aforesaid by submission of notice to the
other party.




10.

By executing this Agreement, Employee certifies and represents that he has
carefully read and considered this Agreement and fully understands the extent
and impact of its provisions, has had an opportunity to consult with attorneys
and tax advisors in respect thereof, and has executed this Agreement voluntarily
and without coercion, undue influence, threats, or intimidation of any kind or
type whatsoever, and that no other promises have been made to him in relation to
this Agreement.




IN WITNESS THEREOF, the parties have executed this Agreement in Dallas, Texas,
with effect from the date first hereinabove written.




EMPLOYEE




By:

/s/ Paul Mars

Paul Mars




ENSCO




By:

/s/ Charles Mills

ENSCO International Incorporated




Name:

Charles A. Mills

Title:

Vice President, Human Resources

and

Security











Attachment A

Designated Equity Awards







Non-Qualified Stock Options




Date of Grant

Date of Exercise

Shares Exercised

01 Jul 1998 1

02 Mar 2000

  5,000

23 Feb 1999 2

02 Mar 2000

12,500

01 Jul 1998

14 Aug 2000

  5,000

23 Feb 1999

07 Mar 2001

12,500

01 Jul 1998

16 Dec 2002

10,000

23 Feb 1999

16 Dec 2002

12,500

23 Feb 1999

10 Feb 2004

12,500

08 May 2001 3,

25 Feb 2005

37,500

03 Jun 2002 4,

25 Feb 2005

15,000







Restricted Stock Grants




Date of Grant

Date of Vest

Shares Vested

01 Jul 1998 5

01 Jul 1998

5,000

01 Jul 1998

01 Jul 1999

1,000

01 Jul 1998

01 Jul 2000

1,000

01 Jul 1998

01 Jul 2001

1,000

01 Jul 1998

01 Jul 2002

1,000

01 Jul 1998

01 Jul 2003

1,000

01 Jul 1998 6,7

01 Jul 2004

1,000








FOOTNOTES

1 On 1 July 1998, Employee was granted 20,000 Non-qualified Stock Options.  All
20,000 shares were exercised prior to 5 April 2005 and were included in the U.K.
tax settlement.

2 On 23 February 1999, Employee was granted 50,000 Non-qualified Stock Options.
 All 50,000 shares were exercised prior to 5 April 2005 and were included in the
U.K. tax settlement.

3 On 8 May 2001, Employee was granted 50,000 Non-qualified Stock Options.
 37,500 of these shares were exercised prior to 5 April 2005 and were included
in the U.K. tax settlement.  12,500 shares were exercised subsequent to 5 April
2005 and were not included in the U.K. tax settlement.

4 On 3 June 2002, Employee was granted 30,000 Non-qualified Stock Options.
 15,000 of these shares were exercised prior to 5 April 2005 and were included
in the U.K. tax settlement.  15,000 shares were exercised subsequent to 5 April
2005 and were not included in the U.K. tax settlement.

5 On 1 July 1998, Employee received a 10,000 share Restricted Stock Grant
vesting equally over a 10 year period.  In accordance with U.K. tax regulations
and as part of the U.K. tax settlement, the 5,000 shares which were scheduled to
vest in years 6 thru 10 were deemed to have vested on the date of grant and were
taxed at a 30% discount.  These 5,000 shares are also taxed on the date of vest
with an increase in basis equal to the amount of tax previously paid. The 5,000
shares vesting in years 1 thru 5 were taxed on the date of vest.  

6 In reference to Footnote 5, these shares were taxed on the date of grant at a
30% discount and were also taxed on the date of vest with an increase in basis
equal to the amount of tax previously paid.

7 Employee was a U.S. tax resident at the time of exercise and/or vesting.









